DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 11, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cegla US 20160033453.
As to claim 1, Cegla teaches “An ultrasonic detection device (Figure 2), comprising: an ultrasonic transducer ([0022]); a first ultrasonic waveguide (Figure 2, #33), the ultrasonic transducer causing generation of ultrasonic wave signals which travel along the first ultrasonic waveguide, the first ultrasonic waveguide transmitting the ultrasonic wave signals to a wall of an object, wherein the ultrasonic wave signals travel through the wall of the object and are reflected by an inner surface of the wall (Figure 2, #22 directs energy from sensors in [0022] into the pipe wall of Figure 2; Abstract teaches that the pipe wall thickness is determined using emitted and received energy); an ultrasonic sensor ([0022] teaches “Sensors could perform the transmission and reception of ultrasonic vibrations and transmit the captured signals to a remote facility which then performs the comparison and detects the desired change in the wall before returning this result to the original site, or potentially a different site for interpretation and action by a user of the monitoring system”); and a second ultrasonic waveguide, the second ultrasonic waveguide receiving the ultrasonic wave signals reflected from the inner surface of the wall and transmitting the ultrasonic wave signals to the ultrasonic sensor, wherein the first and second ultrasonic waveguides are disposed side by side and separated by a predetermined distance (Figure 2, #26).” Cegla does not explicitly teach fastest and second fastest signals but does imply signal speed.
Cegla indirectly teaches “and wherein the ultrasonic wave signals include fastest ultrasonic wave signals and second fastest ultrasonic wave signals, the fastest ultrasonic wave signals is faster than the second fastest ultrasonic wave signals by a predetermined value to allow stable detection of the fastest ultrasonic wave signals for determining the thickness of the wall ([0050] teaches “The peak in the cross-correlation value is detected at step 50 and is then used at step 52 to determine the wall thickness (using trigonometry and the known speed of the ultrasonic vibrations through the wall material at the temperature concerned (temperature compensation may be used)). The wall thickness in turn may be used to derive data such as a corrosion or erosion rate of the wall. This result data may be transmitted to the user terminal 20 for interpretation and action by a user”).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to alter the speed of the ultrasonic waves. The prior art does teach that speed is critical in determining the pipe wall thickness, therefore one of ordinary skill in the art could alter the speed of the signals in order to optimize the performance of the sensor system. As evidence, it 

As to claims 3 and 13, Cegla teaches “wherein the first and second ultrasonic waveguides include a right circular cylinder, a semicircular cylinder, an oval cylinder, a square column, or a rectangular strip (Figure 2, #22 and #26 appear to be cylindrical in shape, however one of ordinary skill in the art would be able to alter the shape of the waveguides as needed).”

	As to claims 6 and 15, Cegla teaches “a measuring unit for processing electric signals received from the ultrasonic sensor to determine the wall's thickness (Claims 23, 24 and 25).”

As to claim 11, Cegla teaches “A method for detecting thickness of a wall (Abstract), comprising: transmitting ultrasonic wave signals excited by an ultrasonic transducer along a first ultrasonic waveguide to the wall; and receiving the ultrasonic wave signals reflected from an inner surface of the wall and transmitting the reflected ultrasonic wave signals to an ultrasonic sensor along a second ultrasonic waveguide (Figure 2, #22 and #26 are waveguides for emitting and receiving ultrasonic energy; [0022] teaches sensors for emitting and receiving), the first and second ultrasonic waveguides disposed side by side and separated by a predetermined distance (Figure 2, #22 and #26).”
Cegla does not explicitly teach fastest and second fastest signals but does imply signal speed.
Cegla indirectly teaches “wherein the ultrasonic wave signals include fastest ultrasonic wave signals and second fastest ultrasonic wave signals, the fastest ultrasonic wave signals are faster than the second fastest ultrasonic wave signals by a predetermined value to allow stable detection of the fastest ultrasonic wave signals for determining the thickness of the wall ([0050] teaches “The peak in the cross-correlation value is detected at step 50 and is then used at step 52 to determine the wall thickness (using trigonometry and the known speed of the ultrasonic vibrations through the wall material at the temperature concerned (temperature compensation may be used)). The wall thickness in turn may be used to derive data such as a corrosion or erosion rate of the wall. This result data may be transmitted to the user terminal 20 for interpretation and action by a user”).”
. 


Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cegla US 20160033453 in view of Lopez US 20120103097.
As to claims 2 and 12, Cegla does not explicitly teach that the length of the waveguide is dependent on the temperature of the test subject.
Lopez teaches “the first and second ultrasonic waveguides having a length that is selected according to a surface temperature of the object ([0004]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Lopez with Cegla. Having a certain length protects the sensor from elevated temperatures. This minimizes any chance of damage.
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cegla US 20160033453 in view of Ao US 20030172743.
	As to claim 4, Cegla does not explicitly teach an isolation plate.
	Ao teaches “an isolation plate having predefined dimensions, wherein the first and second ultrasonic waveguides go through the isolation plate, and the isolation plate isolates high or low temperature at the wall from the ultrasonic transducer and the ultrasonic sensor to allow the ultrasonic transducer and the ultrasonic sensor to operate in normal operating temperature ([0040]; Figure 1A, #28).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Ao with Cegla. The isolation plate aids protecting the sensor from elevated temperatures. This minimizes any chance of damage.


Claims 5, 7, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cegla US 20160033453 in view of Hellevang US 20160320219.
	As to claim 5 and 14, Cegla does not teach a piezoelectric element.
	Hellevang teaches “wherein the ultrasonic transducer or ultrasonic sensor includes a piezoelectric plate ([0028]; [0056]).”
	It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Hellevang with Cegla. Using a specific type of sensing or transducers over another involves routine skill in the art. Using a piezoelectric element is common in this technology since it is widely available and versatile in measuring acoustic signals. Using a piezoelectric type sensor would aid in optimizing the performance of the system.

	Hellevang teaches “the measuring unit receives commands from a control center for setting parameters and starting detection operation and sends detection results to the control center ([0114] and [0145]).”
	It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Hellevang with Cegla. Having a control unit or controller is well known in the art. This allows the user to adjust and set wave frequencies and time delays as well as analyze the received data using signal processing means within the control unit. Utilizing a control center increases the accuracy of the sensor system.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cegla US 20160033453 in view of Tamura US 20190195830.
As to claim 8, Cegna does not teach a temperature sensor.
Tamura teaches “at least one temperature sensor for measuring temperature at the wall ([0006]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Tamura with Cegla. The temperature has a critical role in the design of the waveguides, such as length, therefore it would be obvious to monitor the temperature of the pipe wall as well. This would allow the user to determine if the pipe wall temperature can damage the sensor or allow the user to determine how the temperature effects the wave transmission. Both would aid in optimizing the performance of the sensor system. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.